*490
JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order issued March 22, 2010, be affirmed. The district court properly dismissed the appellant’s complaint as barred by the Rooker-Feldman doctrine. See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16, 44 S.Ct. 149, 68 L.Ed. 362 (1923). The relevant state court had jurisdiction to determine the issues raised here by the appellant, including the standing of the appellees, their right to seek foreclosure, and any constitutional challenges to the proceedings. See Pa. Const. art. V, § 5; Pa. R. Civ. P. 1142. In addition, the district court did not abuse its discretion in granting the appellees additional time to respond to the complaint. See Fed.R.Civ.P. 6(b).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.